Citation Nr: 1029122	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of the 
bilateral upper and lower extremities, to include as secondary to 
herbicide exposure.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1968.  The Veteran is also the recipient of the Combat 
Infantryman Badge (CIB) and had service in the Republic of 
Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In September 2005, the RO denied the Veteran's claim of 
entitlement to service connection for polyneuropathy of the upper 
and lower extremities, to include as due to herbicide exposure.  
In January 2006, the RO also denied the Veteran's claim of 
entitlement to TDIU.  The Veteran submitted Notices of 
Disagreement in September 2005 and January 2006, respectively, 
and timely perfected his appeals in May 2006 and August 2006.

While the Veteran initially indicated that he wished to have a 
hearing before the Board, correspondence dated in July 2009 
indicated that he withdrew this request.  See 38 C.F.R. § 20.704 
(e) (2009).

In October 2009, the Board granted the Veteran's claim of 
entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), increasing his assignment from 50 percent 
to 70 percent disabling.  As noted by the Veteran's 
representative in June 2010, the Supplemental Statement of the 
Case, dated in April 2010, continued the 50 percent disability 
rating for PTSD, rather than issuing a new rating decision for 
the 70 percent awarded for PTSD by the Board.  The RO is 
instructed to issue the Veteran a new rating decision consistent 
with the decision issued in October 2009.  

In October 2009, the Board also remanded the issue of entitlement 
to TDIU for an examination to determine whether the Veteran's 
service-connected disabilities prevented him from engaging in a 
substantially gainful occupation.  The Board is obligated by law 
to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran participated in combat during his time in active 
duty service and is the recipient of the CIB.

2.  The preponderance of the evidence is against a finding that 
the Veteran's currently diagnosed polyneuropathy of the upper and 
lower extremities is the result of a disease or injury in active 
duty service.

3.  Polyneuropathy of the upper and lower extremities is not the 
result of exposure to herbicides in Vietnam, nor did it become 
manifest within one year of last exposure.


CONCLUSION OF LAW

Polyneuropathy of the upper and lower extremities is not the 
result of a disease or injury incurred in active duty service, to 
include herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO, 
and must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, soon after the Veteran submitted his November 2004 
claim, a January 2005 letter notified him of the evidence 
necessary to substantiate a claim for service connection.  This 
letter was provided prior to the September 2005 unfavorable 
rating decision, the initial unfavorable determination.  

The Veteran's responses to the September 2005 rating decision 
establish that he understood his responsibility and VA's 
responsibility to obtain evidence and establish that he 
understood what types of evidence he might provide to meet the 
criteria for service connection.

Given the content of the correspondence from the Veteran, the 
Veteran's responses establish that he had a full and fair 
opportunity to submit or identify any evidence, which might be 
relevant to his claim.  The Veteran was not provided with notice 
about assignment of a disability rating and an effective date if 
service connection is awarded until after the initial unfavorable 
decision.  However, the delay in this notice did not prejudice 
the Veteran, since service connection has not been granted.  The 
duty to notify the Veteran as to the claim in this case have been 
met; to the extent that there may have been any defect in the 
notice to the Veteran, the burden of prejudicial error has been 
overcome by the evidence of the Veteran's demonstrated actual 
knowledge of the evidence needed.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  In this case, service 
treatment records have been associated with the claims file, as 
well as treatment records from the St. Louis, Missouri, VA 
Medical Center (VAMC).  The records associated with the Veteran's 
Social Security Administration disability benefits have also been 
obtained and associated with the record.  The Veteran has not 
identified any outstanding treatment records that he wished VA to 
obtain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the Veteran participated in a VA examination in December 
2009 and the results from that examination have been included in 
the claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the Veteran, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the Veteran's claim.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim 
addressed in the decision below.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

The Veteran asserts that he currently suffers from polyneuropathy 
of the upper and lower extremities as a result of his time in 
active duty service.  Specifically, he contends that exposure to 
herbicides in Vietnam caused his polyneuropathy.

Relevant Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

Presumptive Service Connection

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a disease of the nervous system became manifest to a degree of 
10 percent or more within one year from the date of the Veteran's 
termination of such service, that condition would be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Herbicide Exposure

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116(a) (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.307(a)(6)(iii) (2009) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2009). The Secretary of VA has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 
(1996).  Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Combat Presumption

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

Analysis

As noted above, for purposes of establishing service connection 
for a disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and May 
1975, shall be presumed to have been exposed during such service 
to a herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such agent 
during service.  See 38 U.S.C.A. § 1116(f) (2009).  In this case, 
the record reflects that the Veteran served in Vietnam during the 
relevant time period.  Therefore, he is presumed to have been 
exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary of 
VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in Vietnam during the Vietnam Era 
and each disease suspected to be associated with such exposure.  
The Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
38 U.S.C.A. § 1116 (b) and (c) (West 2002).

As a result of this ongoing research, certain diseases have been 
found to be associated with exposure to herbicide agents and will 
be presumed by VA to have been incurred in service even though 
there is no evidence of such disease during such period of 
service.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2009).

It is important to note that the diseases listed at 38 C.F.R. § 
3.309(e) are based on findings provided from scientific data 
furnished by NAS.  NAS conducts studies to "summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  See 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).

Acute and subacute peripheral neuropathy is a presumptive disease 
associated with exposure to certain herbicide agents pursuant to 
38 C.F.R. § 3.309(e).  However, the regulations indicate that 
this disease shall have become manifest to a degree of 10 percent 
or more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military service.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

In the Veteran's case, there is medical evidence showing a 
current diagnosis of polyneuropathy of the upper and lower 
extremities.  However, there is no competent evidence of a 
diagnosis of polyneuropathy of the upper and lower extremities 
within one year of exposure to herbicides, which in the Veteran's 
case, would be from approximately June 1968 to June 1969.

The Veteran's service treatment records are negative for 
complaint, treatment, or diagnosis of polyneuropathy.  Separation 
examination in October 1968 shows that examination of the upper 
and lower extremities and neurological examination were normal.  
See Standard Form 88, Service Discharge Examination Report, 
October 24, 1968.

In January 2002, the Veteran complained of numbness and tingling 
of the lower extremities.  It was noted that these complaints 
were consistent with mild neuropathy.  See VAMC Treatment Record, 
January 2, 2002.  In June 2004, the Veteran complained of upper 
extremity tremors.  See VAMC Treatment Record, June 21, 2004.  In 
August 2004, a VA neurological note indicated a history of 
complaints of numbness of both feet for the past three to four 
years, though no tremors were noted upon examination.  The 
examiner opined that the Veteran suffered from myeloneuropathy.  
See VAMC Treatment Record, August 4, 2004.  In November 2004, 
Nerve Conduction Studies of the upper and lower extremities were 
abnormal due to the presence of generalized, predominantly 
sensory, axonal neuropathy with secondary demyelinating features.  
See VAMC Treatment Record, November 15, 2004.  An April 2005 
treatment record continued the diagnosis of polyneuropathy.  See 
VAMC Treatment Record, April 4, 2005.

The Veteran reported that he experienced numbness and tingling of 
the upper and lower extremities during his time in service.  As 
noted above, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  

The Board assumes, for purposes of this decision, that the 
Veteran is competent to state that he experienced these symptoms 
during and after service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the 
presumption set forth under 38 U.S.C. § 1154(b) (West 2002) 
attaches.  Thus, the Board must examine whether either the 
presumption related to the Veteran's status as a combat Veteran 
or the presumption related to herbicide exposure warrant a grant 
of service connection in this case.

The presumption of service connection for polyneuropathy of the 
bilateral upper and lower extremities linked to herbicide 
exposure warrant service connection only if there is competent 
evidence that the disease manifested to a degree of 10 percent or 
more within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military service.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2009).  

In this case, the Veteran's lay statements that he had tingling 
and numbness of the upper and lower extremities chronically and 
continuously following service, if credible, are not competent to 
show that tingling and numbness noted prior to his service 
discharge in December 1968 and thereafter are related to the 
current diagnosis of peripheral neuropathy, since peripheral 
neuropathy was not medically diagnosed until 2002, more than 30 
years later.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The disorder at issue in this case, polyneuropathy is not readily 
observable.  The cause of polyneuropathy, development of 
polyneuropathy, onset of polyneuropathy, are not readily 
observable by a lay person, so the Veteran's lay testimony is not 
sufficient to establish that the symptoms he observed in service 
and proximate to service in 1968 and 1969 were related to the 
polyneuropathy later medically diagnosed in 2002.  

Thus, the Board finds that the Veteran's lay statements that he 
had symptoms of numbness and tingling or the extremities in 
service and following service is not competent to establish that 
the disorder was manifest to a degree of 10 percent or more 
within the presumptive period.  In any event, the clinical 
records dated in 2002 and 2004 disclose that the Veteran 
complained of numbness in the lower extremities and cramping in 
the feet beginning about three to four years prior to the 
diagnosis of polyneuropathy.  Thus, the clinical records dated in 
2002 are inconsistent with the Veteran's statements that he had 
tingling and numbness of the extremities chronically after 
service.  Because the Veteran's statements of chronicity and 
continuity of the symptoms of polyneuropathy are inconsistent 
with the statements at the time of the medical treatment leading 
to diagnosis of the disorder, the Veteran's statements are not 
credible to support a grant of service connection based on a 10 
percent manifestation of the disorder during the presumptive 
period.  The presumptions under 38 C.F.R. § 3.307(a)(6)(ii) are 
not applicable to warrant a grant of service connection in this 
case.  

Although a presumptive link between the polyneuropathy and active 
service is not established under 38 C.F.R. § 3.307(a)(6)(ii) 
(2009), the Board must consider whether the presumptions 
applicable to combat support a grant of service connection in 
this case.  As noted above, the Veteran has stated that he had 
symptoms of tingling and numbness in his extremities during 
combat and thereafter.  However, service connection of a disease 
that the Veteran reports was observed during combat may be 
rebutted by clear and convincing evidence to the contrary.  See 
38 U.S.C. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  

In this case, in February 2002, the Veteran was diagnosed with 
Vitamin B12 deficiency.  See VAMC Treatment Record, February 11, 
2002.  During his neurological consultation in August 2004, the 
Veteran was again diagnosed with Vitamin B12 deficiency.  The 
examining physician noted that the Veteran's diagnosed 
myeloneuropathy was very likely related to his Vitamin B12 
deficiency.  It was also noted that the Veteran was employed as 
an iron worker for many years after his discharge from service.  
The examiner stated that magnesium poisoning usually occurs in 
the setting of excessive ingestion with acute neurological 
symptoms resulting in weakness, paralysis, etc.  The clinical 
noted that the Veteran had occasional tremors, and that tremors 
were not usually associated with a magnesium overdose.  Further, 
it was noted that the Veteran had not been exposed to welding 
equipment in many years and he only reported occasional symptoms 
of tremors for the prior two to three years.  See VAMC Treatment 
Record, August 4, 2004.  Thus, etiologic relationship between the 
Veteran's employment as a steelworker and his polyneuropathy was 
ruled out.  

In December 2004, the Veteran's neurologist diagnosed 
myeloneuropathy, likely secondary to Vitamin B12 deficiency.  It 
was also recommended that the Veteran remain on life-long Vitamin 
B12 replacement therapy.  See VAMC Treatment Record, December 22, 
2004.  

The Veteran was afforded a VA neurological disorders examination 
in October 2009.  Upon physical examination, the Veteran was able 
to arise from the seat without using his hands.  His posture was 
normal and his gait was slightly slow and slightly wide basing.  
Motor strength showed normal muscle bulk in the bilateral upper 
and lower extremities.  No abnormal tone, fasciculations or 
fibrillations were noted.  There was no extension with double 
simultaneous stimulation on the face and bilateral limbs.  
Pinprick and light touch perception were normal for the bilateral 
upper and lower extremities.  Abnormal involuntary movements were 
not apparent.  The Veteran did not demonstrate any rest tremor, 
action tremor or postural tremor.  There was no dystonia, chorea, 
ballismus or myoclonic adventitious movements.  See VA 
Neurological Examination Report, October 26, 2009.

The Veteran was afforded a VA peripheral nerves examination in 
December 2009.  Upon physical examination, the Veteran 
demonstrated good power in the proximal arms, though the VA 
examiner was able to overcome his handgrip bilaterally.  He 
demonstrated normal coordination of the hands and had moderately 
good power in the legs.  The Veteran was able to stand from 
sitting in a chair without using his hands.  He had a positive 
Romberg testing.  Sensation was reduced for pain in the feet and 
legs to above the knees and in the hands to the elbow with a pin.  
Touch was also reduced at the toes and feet.  See VA Peripheral 
Nerves Examination Report, December 14, 2009.

The VA examiner diagnosed the Veteran with peripheral neuropathy 
with a noted Vitamin B12 deficiency.  The VA examiner opined that 
it was more likely than not that the neuropathy experienced by 
the Veteran was related to this Vitamin B12 deficiency.  It was 
further noted that a Vitamin B12 deficiency was a recognized 
cause of peripheral neuropathy.  The VA examiner concluded that 
since there was a known or recognized cause of the Veteran's 
neuropathy (Vitamin B12 deficiency), it was not likely or less 
likely than not, that his neuropathy was related to Agent Orange 
exposure, dioxin exposure or herbicide exposure while he was 
stationed in Vietnam.  Id.  This is clear and convincing evidence 
that the Veteran's polyneuropathy diagnosed in 2002 was not 
present during his service or for many years thereafter, and may 
not be presumed related to his service, including on the basis of 
a presumption applicable to combat.  38 U.S.C.A. § 1154.  

Moreover, the record establishes that the Veteran was awarded 
Social Security Administration disability benefits by a June 1988 
decision.  The record references 81 pages of records underlying 
the SSA decision.  The SSA decision and underlying records 
disclose that no diagnosis of polyneuropathy was assigned prior 
to the 1988 SSA decision, and there was no notation that the 
Veteran reported numbness or tingling of the extremities, or that 
tremors or any other neurologic abnormality of any extremity was 
noted.  This is clear and convincing evidence that symptoms the 
Veteran noted in combat were not present chronically and 
continuously following his service, and that polyneuropathy 
diagnosed in 2002 was not manifested in 1988.  

Finally, the Board notes that the United States Court of Appeals 
for the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The only evidence in support of the Veteran's claim that his 
exposure to herbicides results in his current diagnosis of 
polyneuropathy consists of his own lay statements.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau, supra; see 
also Barr, supra (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board finds 
that the Veteran's lay statements in the present case are 
outweighed by the negative service, post-service treatment 
records (indicating peripheral neuropathy that began many years 
after service), and the negative VA medical opinion cited above.  

Further, the Veteran is not competent to diagnose a medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder because he does not have medical knowledge or 
training, and polyneuropathy is, as discussed above, not the type 
of medical disorder which a lay person may readily observe.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

Although the Veteran not precluded from establishing service 
connection with proof of actual direct causation, the clinical 
evidence in this case establishes that the Veteran's current 
polyneuropathy is due to a cause other than his exposure to 
herbicides in service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Thus, the Veteran does not meet the criteria 
for establishing service connection on the basis of direct 
causation.

Although the Veteran has established that he currently suffers 
from peripheral neuropathy of the upper and lower extremities, 
the evidence of record does not support a finding that this 
condition is the result of his time in service, to include his 
exposure to herbicides.  The Veteran's claim fails because the 
record lacks credible and competent lay or medical evidence which 
would support application of a presumption of service connection 
or competent medical evidence linking his current disability to 
service.  Accordingly, the Board concludes that the preponderance 
of the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for polyneuropathy of the 
bilateral upper and lower extremities, to include as secondary to 
herbicide exposure, is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2006, and that it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding the issue of 
entitlement to TDIU again unless it was essential for a full and 
fair adjudication of his claim.  Accordingly, this claim must be 
remanded for a new VA medical examination to determine whether 
the competent evidence of record establishes that the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2009).

The Court noted the following standard announced by the United 
States Court of Appeals for the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within the 
physical and mental capabilities of the 
claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).
In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon a Veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to a Veteran's level of education, special training and 
previous work experience, but not to his age or to any impairment 
caused by non service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

The Board notes that the Veteran is presently service-connected 
for PTSD (considered 70 percent disabling); bilateral hearing 
loss (considered 20 percent disabling); and tinnitus (considered 
10 percent disabling).  Review of the record reveals that while 
the Veteran was afforded a VA examination in December 2009, the 
medical opinion provided therein did not fully address the 
question of whether or not the Veteran's service-connected 
disabilities preclude him from engaging in substantially gainful 
employment.  See Stegall, supra.  Accordingly, this claim must be 
remanded to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule the 
Veteran for appropriate VA medical 
examinations to provide clinical 
descriptions of the Veteran's industrial 
impairment due to each service-connected 
disability.  Each VA examiner should 
thoroughly review the Veteran's claims 
file and a complete copy of this REMAND in 
conjunction with the examination, and note 
that this has been accomplished in the VA 
examination report.  The VA examiners 
should specifically describe employment 
tasks impaired by the Veteran's PTSD, 
bilateral hearing loss and tinnitus and 
the impact of these disabilities on his 
ability to maintain employment.  A 
detailed rationale should be provided for 
any opinion provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review each requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall, supra.

3.  After undertaking any other 
development deemed appropriate, the AMC 
should readjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


